


110 HR 5986 IH: Diesel Fuel Tax

U.S. House of Representatives
2008-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5986
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2008
			Mr. Burgess
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to immediately
		  terminate the excise tax on diesel fuel and the tax credits for ethanol and
		  other alcohol fuels.
	
	
		1.Short titleThis Act may be cited as the
			 Diesel Fuel Tax Relief Act of
			 2008.
		2.Immediate
			 termination of excise tax on diesel fuel
			(a)In
			 generalSubsection (a) of
			 section 4083 of the Internal Revenue Code of 1986 (relating to taxable fuel) is
			 amended by striking subparagraph (B) and inserting and at the
			 end of subparagraph (A).
			(b)Exemption from
			 special fuels taxSection 4041 of such Code is amended by adding
			 at the end the following new subsection:
				
					(n)Exemption for
				diesel fuelNo tax shall be
				imposed under this section on any diesel fuel (as defined in section
				4083(a)).
					.
			(c)Conforming
			 amendments
				(1)Section 4041 of
			 such Code is amended—
					(A)by striking
			 paragraph (1) of subsection (a),
					(B)by striking all
			 that follows section 6421(e)(2) in subsection (b)(1)(C) and
			 inserting a period,
					(C)by striking
			 paragraph (3) of subsection (d), and
					(D)by striking
			 Diesel fuel and
			 special in the heading of subsection (a) and inserting
			 Special.
					(2)Section 4081 of
			 such Code is amended—
					(A)by striking
			 diesel fuel or in subsection (a)(2)(a)(iii),
					(B)by striking
			 subparagraph (D) in subsection (a)(2), and
					(C)by striking
			 subsection (c).
					(3)Section 4082 of
			 such Code is amended—
					(A)by striking
			 diesel fuel and each place it appears in the heading and text
			 thereof, and
					(B)by striking
			 , diesel fuel, in subsection (d)(1)(A) thereof.
					(4)Section 6427 of
			 such Code is amended—
					(A)by striking
			 diesel in the heading of subsection
			 (b)(4),
					(B)by striking
			 , diesel fuel, each place it appears in the heading and text of
			 subsection (f),
					(C)by striking
			 paragraph (2) of subsection (h),
					(D)in subsection
			 (l)—
						(i)by
			 striking diesel fuel
			 and in the heading thereof,
						(ii)by
			 striking diesel fuel or in paragraph (1),
						(iii)by
			 striking paragraph (3), and
						(iv)by
			 striking diesel fuel or each place it appears in the heading and
			 text of paragraph (5), and
						(E)by striking
			 subsection (m).
					(5)Section 6715(c)(1)
			 of such Code is amended by striking diesel fuel or.
				(6)Section 7012(3) of
			 such Code is amended by striking and diesel fuel.
				(7)Section 9503(b)(1)
			 of such Code is amended—
					(A)by striking
			 diesel fuels and in subparagraph (A), and
					(B)by striking
			 , diesel fuel, in subparagraph (D).
					(8)Section 9508(b) of
			 such Code is amended—
					(A)by striking
			 , diesel fuel, in paragraph (2), and
					(B)by striking the
			 flush sentence at the end.
					(d)Effective
			 dateThe amendments made by this section shall apply to liquids
			 removed, entered, or sold after the date of the enactment of this Act.
			(e)Trust funds held
			 harmlessThe Secretary of the Treasury shall periodically
			 transfer from the general fund of the Treasury to each of the trust funds
			 established under chapter 98 of the Internal Revenue Code of 1986 amounts equal
			 to the reduction in the appropriations or transfers to such trust fund which
			 result by reason of the amendments made by this Act.
			3.Immediate
			 termination of excise and income tax credits for ethanol and other alcohol
			 fuels
			(a)Termination of
			 excise tax creditSections
			 6426(b)(5) and 6427(e)(5)(A) of the Internal Revenue Code of 1986 are each
			 amended by striking December 31, 2010 and inserting the
			 date of the enactment of the Diesel Fuel Tax
			 Relief Act of 2008.
			(b)Termination of
			 income tax creditParagraph (1) of section 40(e) of the Internal
			 Revenue Code of 1986 is amended by striking any sale or use— and
			 all that follows and inserting any sale or use for any period after the
			 date of the enactment of the Diesel Fuel Tax
			 Relief Act of 2008.
			
